Citation Nr: 1823373	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD), status post partial replacement.

2.  Entitlement to an increased rating for pes planus of the left foot, rated noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In the June 2008 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for a right knee disability.  In the June 2009 rating decision, the RO, inter alia, denied the Veteran's claim for an increased rating for his service-connected pes planus of the left foot.  Also in the June 2009 rating decision, based on the receipt of additional evidence, the RO confirmed and continued the denial of the Veteran's claim for service connection for a right knee disability.  See 38 C.F.R. § 3.156(b) (2017) (providing for readjudication of the claim if new and material evidence received prior to the expiration of the appeal period).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's right knee DJD, status post partial replacement, is related to service.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected pes planus of the left foot more nearly approximates severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, but the symptoms did not more nearly approximate those indicating pronounced flatfoot.






CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, right knee DJD, status post partial replacement, was incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for his service-connected pes planus of the left foot have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for service connection for right knee DJD is being granted, further discussion of the VCAA with regard to this claim is unnecessary.  As to the remaining claim decided herein, the requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in an August 2009 letter of the information and evidence needed to substantiate and complete his increased rating claim on appeal, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This claim was most recently readjudicated in a June 2014 statement of the case.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate his increased rating claim on appeal and affording him VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected pes planus in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  The Board notes that in a November 2014 statement (VA Form 646), the Veteran's representative requested that the Veteran be given a current examination for his foot "to determine an accurate assessment of his current foot disability since the veteran has been experiencing obvious pain and discomfort since his claim for increase in May of 2009."  However, neither the Veteran nor his representative has contended and the evidence of record has not shown that the Veteran's service-connected pes planus has worsened since his last VA examination in April 2014.  Notably, the mere passage of time since the last medical examination is insufficient to trigger VA's duty to provide a new medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (holding that where claimant has not alleged a worsening of a service-connected disability, there exists no duty under 38 U.S.C. § 5103A for the Secretary to provide a medical examination).  Under these circumstances, to include the fact that the evidence of record is sufficient to grant an increased rating as indicated below, the Board therefore finds that a remand for an additional VA examination is not warranted.

The Board will therefore proceed to the merits of the claims.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Id.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed chronic diseases.  Although degenerative changes are not, the United States Court of Appeals for Veterans Claims (Court) has long recognized that DJD and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  Moreover, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran generally claims that he currently has a right knee disability that was incurred in or is related to his active service.  A July 2017 VA treatment note shows a diagnosis of bilateral knee DJD.  VA treatment notes also show that the Veteran underwent a partial right knee replacement in February 2014.  The Veteran has thus met the current disability requirement.  In addition, the Veteran has stated that he experienced right knee pain since service, and that his right knee was strained because he had to support his weight on his right leg following the breaking of his left foot in service.  The Board finds the Veteran's statements in this regard to be competent and credible.  Also, a review of the Veteran's service treatment records show he was in a cast for about 6 months during service following a fracture and surgery of the left foot.  Additionally, during his June 2005 service retirement examination, the Veteran reported having knee trouble.  See June 2005 Report of Medical History.  More specifically, he reported having pain in the right knee when in no certain position for a period of time.  See id.  In the June 2005 service retirement examination report, the examiner commented that the Veteran was in good health, but that, among other things, he complained of chronic knee pain.  Therefore, the Veteran has met the in-service injury or event requirement. 

The remaining question in this matter is therefore whether there is a nexus between the current right knee disability and the in-service right knee complaints.  In this regard, the Veteran has indicated that he has had right knee pain continuously since service.  The Board finds that such statements by the Veteran to be competent and credible, and such lay evidence indicates a relationship between the current right knee disability and the in-service right knee complaints.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  In addition, post-service treatment records show that the Veteran complained of ongoing right knee pain for some time, not long after his separation from service.  See e.g., July, August, and September 2007 VA Treatment Notes.  Also not long after his separation from service, during a January 2008 VA joints examination, the Veteran reported that he developed right knee pain during service, and that he continued to have such knee pain.  On right knee MRI testing, the VA examiner stated that, among other things, the findings likely represented degenerative changes.  The VA examiner also diagnosed the Veteran with bilateral chronic knee strain.  

Moreover, in a September 2009 VA orthopedic surgery note, the Veteran complained of continued bilateral knee pain, and the providing medical professional stated that it was as likely as not that the Veteran's condition was caused or aggravated by running in boots while in service.  Although an extensive rationale was provided, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  To the extent that the opinion relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Furthermore, there is no contrary medical opinion or evidence of record on whether there is a nexus between the current right knee disability and service.

Based on the foregoing, the Board finds that the evidence of record is at least evenly balanced as to whether the Veteran's current right knee disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right knee DJD, status post partial replacement, is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected pes planus of the left foot is currently rated noncompensably (zero percent) disabling under 38 C.F.R. § 4.71a, DC 5276, applicable to flatfoot.  Under DC 5276, a zero percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 20 percent rating (for unilateral flatfoot) or a 30 percent rating (for bilateral flatfoot) is warranted for severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating (for unilateral flatfoot) or a 50 percent rating (for bilateral flatfoot) is warranted for pronounced disability with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Turning to the relevant evidence of record, in September 2009, the Veteran underwent a VA feet examination.  Regarding the Veteran's pes planus, the VA examiner found that weight bearing line was over the great toe, and that there was pain on manipulation.  The VA examiner also found that Achilles alignment was normal in non-weight bearing and weight bearing.  The VA examiner also found that there was no forefoot malalignment, no midfoot malalignment, and no pronation.  The VA examiner indicated that the Veteran's pes planus of the left foot was mild.

In his July 2010 NOD, the Veteran indicated that his service-connected pes planus was severe.  He complained of continued left foot pain, swelling, tenderness, and discomfort due to his pes planus.  He also complained that such symptoms have caused him to walk awkwardly.

In April 2014, the Veteran underwent a VA foot conditions examination.  Regarding the Veteran's pes planus, the VA examiner found pain on use of the feet, swelling on use of the feet, characteristic calluses, decreased longitudinal arch height on weight bearing, and weight bearing line falling over or medial to the great toe.  The VA examiner also found that the Veteran's symptoms were relieved by arch supports.  The VA examiner also found no pain on manipulation of the feet, no extreme tenderness of plantar surfaces, no objective evidence of marked deformity (pronation, abduction, etc.), no marked pronation, and no marked inward displacement and severe spasm of the Achilles' tendon on manipulation.

Based on the foregoing, the Board finds that the evidence of record is at least evenly balanced as to whether the Veteran's service-connected pes planus disability has more nearly approximated the criteria for a 20 percent rating.  In this regard, although the September 2009 VA examiner characterized the Veteran's pes planus as mild and the evidence of record shows symptoms from the zero and 10 percent criteria (e.g., symptoms relieved by arch supports, weight-bearing line over or medial to the great toe, and pain on manipulation and use of the feet); the Veteran has indicated that his pes planus is severe and the evidence of record also shows symptoms from the 20 percent criteria (e.g., indication of swelling on use, and characteristic callosities).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 20 percent rating for the Veteran's service-connected pes planus disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

A rating higher than 20 percent for the Veteran's service-connected pes planus disability, however, is not warranted because the evidence of record does not reflect that the disability has more nearly approximated pronounced disability with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation.  In fact, the September 2009 VA examiner found no pronation, and the April 2014 VA examiner found no marked pronation and no marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  Although the Veteran has contended that he experiences left foot tenderness, he has made no indication that such tenderness is extreme, and the April 2014 VA examiner specifically found that the Veteran had no extreme tenderness of plantar surfaces.  For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's service-connected pes planus disability did not more nearly approximate the criteria for a higher, 30 percent rating under DC 5276 (also, the maximum rating for unilateral flatfoot).  

In sum, a rating of 20 percent, but no higher, for the Veteran's pes planus of the left foot is therefore warranted for the entire period of the pendency of the claim.  As the preponderance of the evidence is against a finding of a rating higher than 20 percent, the benefit of the doubt doctrine is not for application in this regard.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that it has a duty to acknowledge and consider all diagnostic codes that are potentially applicable when evaluating a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the Veteran has been diagnosed with, and is in receipt of service connection for, pes planus, a disorder that is specifically listed in the Rating Schedule.  Thus, rating by analogy is not appropriate in this case.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("when a condition is specifically listed in the Schedule, it may not be rated by analogy").

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








ORDER

Entitlement to service connection for right knee DJD, status post partial replacement, is granted.

Entitlement to a rating of 20 percent, but no higher, for pes planus of the left foot is granted, subject to controlling regulations governing payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


